UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

OFF-WHITE LLC,

Plaintiff,
Ve

1000PERCENT 1000, CICADA-ORANGE, CISAN64,
DNPG-FFOOS, FLY-PE-47, FOX-DOG WOOD, GOOD-
MORNING-STORE, GOOSE-REDBUD,
HONGSHIZIT603, INS-HOME36, JINBOYANC380_5,
LIKUANO1, LITIA905793, LITIAN-24, LIULIPINGQ,
LSMSUMI777, MANTIS-QUINCE, MOUSE-PEONY,
OFF44EVER, PANDA-HAWTHORN, SJBNSJ,
SQUIRREL-CA 25, TIANTIANY86, TORTOISE-
WISTERIA, WENJING1, WOLF-AZALEA,
YEEZYANDME, YQC262511_0, ZEBRA-HIBISCUS and
ZHONGH_55,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

21 Civ. 3626 (PAE)

21 Civ. 3628

21 Civ. 3630
ORDER

FILED UNDER SEAL

On April 23, 2021, Judge Castel granted plaintiff's motion for a temporary restraining

order in each of the above-captioned cases and ordered defendants to show cause before this

Court in Courtroom 1305 of the United States District Court for the Southern District of New 40

Foley Square, New York, New York on May 7, 2021 at 1:00 p.m. why a preliminary injunction,

pursuant to Fed, R, Civ, P. 65(a), should not issue.

Due to the current public health situation, that hearing will be a telephonic hearing. The

parties should call into the Court’s dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound (#) key. Counsel are directed to review the

Court’s Emergency Individual Rules and Practices in Light of COVID-19, found at
hitps://nysd.uscourts, gov/hon-paul-engeimayer, for the Court’s procedures for telephonic
conferences and for instructions for communicating with chambers.

The Court will hear all three cases on May 7, 2021 at 1:00 p.m. Cases No. 21 Civ. 3628
and No. 21 Civ. 3630 are currently unassigned. In the event that these cases are not assigned to
this Court, the judge to whom they are assigned may reschedule the respective show cause
hearings for those cases.

Plaintiff is ordered to serve forthwith this order on defendants in accordance with Judge
Castel’s orders authorizing bifurcated and alternative service by electronic means and to

promptly file proof of such service.

SO ORDERED.

} \ p
Lut A C ngtiny

Paul A. Engelmayét /
United States District Judge

 

Dated: April 27, 2021
New York, New York
